Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 01 February 2022 have been fully considered but they are not persuasive.
Applicant argues "the examiner does not dispute that King fails to disclose storing a value for the transparent primitive, and then generating a final pixel value based on the combination of the stored value for the primitives and the primitives viewable therethrough" (Remarks, pg. 6).  The Examiner disputes this characterization, and asserts that King does disclose "storing a value for the transparent primitive, and then generating a final pixel value based on the combination of the stored value for the primitives and the primitives viewable therethrough."  For example, please refer to the following diagram:

    PNG
    media_image1.png
    304
    882
    media_image1.png
    Greyscale
 
In both King and the instant invention, a pixel is divided into a number of subsamples.  In both King and the instant invention, if a primitive only partially covers a pixel (such as illustrated in the middle portion of the diagram), only the subsamples covered by the primitive will be given the color value.  In this case, the red rectangle supplies a red component to the left subsamples of the pixel.  In both King and the instant invention, if a transparent primitive covers an entire pixel, all of the subsamples in a pixel can be given the color value.  King describes a situation do not have the same color, the transparent primitive will not be compressed to a single subsample but rather the blue color from the transparent primitive will be written into each sample.  The result is that the left subsamples contain both red and blue components and the right subsamples contain only blue components.  The final pixel value will have a purplish-blue hue.  As can be seen from the preceding example, King teaches, when receiving a transparent primitive, storing a value for the primitive in a multisample memory for all of the sample locations of the first pixel (the blue component value from the transparent primitive is stored in all sample locations) and generating a final pixel value for rendering for the first pixel based on a combination of the stored value for the primitive and primitives viewable therethrough (the blueish-purple hue that would be the final pixel value is generated from a combination of the stored blue values of the transparent primitive and the red values of the primitive viewable therethrough).
Applicant argues "Nowhere in the Specification is it described that the stored value for the transparent primitive is a blended value … the stored value for the primitive must be the value of the primitive itself and not including any contribution form the primitives viewable therethrough" (Remarks, pg. 7).  The Examiner respectfully disagrees.  The original specification recites, when receiving a transparent primitive, "storing a value in the multisample memory for each of the sample areas" (pg. 4, lines 8-9, emphasis added).  This does not disclose storing the exact value of the transparent primitive into each of the sample areas, but rather just "a value."  The original specification further recites "pixel values for the transparent primitive and the underlying primitive(s) which are viewable through the transparent primitive are a value for the primitive in a multisample memory," this phrasing is not found anywhere in the original specification; the original specification merely recites "storing a value in the multisample memory" (pg. 4, line 9) and "where a primitive is transparent, a value may therefore be written for each sample area" (pg. 9, lines 20-21).  Neither of these recitations describe or imply that the exact value of the transparent primitive is required to be stored in the multisample memory.  Thus, when reading the claims in light of the original specification, one having ordinary skill in the art would not consider that the claims require the exact value of the transparent primitive to be stored in every sample area of the pixel without being combined with any underlying primitive data.
Applicant argues "it is advantageous to store the value for the transparent primitive without considering underlying primitives, so that the final value for that pixel can be calculated at a later stage, when the other primitives in the scene have been taken into account. This allows for a more flexible approach to building up the final image, as the primitives do not have to be processed in a particular order" (Remarks, pg. 8).  Applicant argues that merely reciting "in an embodiment" relating to the sequential processing of primitives does not preclude processing primitives out of order (Remarks, pg. 8).  However, the original specification recites processing primitives sequentially numerous times (pg. 2, line 25; pg. 4, line 3; pg. 5, line 26; pg. 7, line 22; pg. 8, line 3) but does not mention processing primitives out of order a single time and likewise does not ever mention storing a value for the transparent primitive "without considering underlying primitives."  Thus, it is unpersuasive to say that Applicant appreciated an efficiency that can only be achieved when processing primitives out of order and when processing transparent primitives without considering underlying primitives.
separately in multisample memory is on pg. 9, lines 18-21, but this recitation is preceded with "As known in the art, typically" (pg. 9, lines 17-18).  
Any remaining arguments are considered moot based on the foregoing.

/RYAN MCCULLEY/Primary Examiner, Art Unit 2611